DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 12-17, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to independent claim 2, the preamble recites “a method for changing the shape of a communication device” (see lines 1-2).  The body of the claim, however, is silent about how the shape is changed.  Therefore, the claim is incomplete.
It is suggested that the recitation “initiating a determination of a possible modification of the device, such that said conditions are met with respect to said properties” at lines 12-13 should be changed to --initiating a determination of a possible modification of the shape of the device, such that said conditions are met with respect to said properties--.
As to independent claim 12, and dependent claims 3-7, 13-17, 21, they are rejected for similar reasons with respect to independent claim 2 as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,416. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 2, claim 1 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 3, claim 2 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 4, claim 3 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 5, claim 4 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 6, claim 5 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 7, claim 6 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 8, claim 7 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 9, claim 8 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 10, claim 9 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 11, claim 10 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 12, claim 11 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 13, claim 12 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 14, claim 13 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 15, claim 14 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 16, claim 15 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 17, claim 16 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 18, claim 17 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 19, claim 18 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
As to claim 20, claim 19 of U.S. Patent No. 10,841,416 includes all the claimed limitations.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 7-9, 12-15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant (US 2010/0283731).
As to claim 2, Grant discloses a method for changing the shape of a communication device, the method comprising: recognizing a request for rendering a haptic effect on the communication device (see at least paragraph [0025] which discloses “In other words, a shape input or shape signal is sent from the first shape changing device to a second shape changing device indicating that the second device should activate its haptic mechanism to change its shape for emulating a handshake”); initiating determination of at least one property associated with the requested haptic effect (see “emulate a handshake (e.g., a low frequency force or pressure like a squeeze of a hand)” as disclosed at paragraph [0031]); initiating determination of at least one property of the communication device (see various shapes of the second device as disclosed at paragraphs [0025], [0031]), the at least one property of the communication device being of relevance when rendering the haptic effect on the communication device (see at least paragraphs [0025], [0031]); initiating, based on said properties, a determination on 
As to claims 3, 13, Grant discloses the at least one property associated with the requested haptic effect is indicative of one or more of: amplitude, frequency, duration, or signal envelope (see “emulate a handshake (e.g., a low frequency force or pressure like a squeeze of a hand)” as disclosed at paragraph [0031]).  See also “high-frequency”, “low-frequency” at paragraph [00236]; “low frequency components” at paragraph [0051].
As to claims 4, 14, Grant discloses the at least one property of the communication device is indicative of one or more of: pressure actuated on the communication device, determined self-contact between surfaces of the communication device, current shape of the communication device, or current 3D pose of at least one of the parts of the communication device (see at least paragraphs [0025], [0031] which disclose that the second device needs to change its current shape to another shape, in order to emulate a handshake (“haptic effect” as claimed)).
As to claims 5, 15, Grant discloses the at least one property of the communication device is associated with a specific area of the communication device (see at least paragraph [0006]).
As to claims 7, 17, Grant discloses the conditions are provided to the communication device together with the haptic effect (see paragraph [0045]).
As to claims 8, 18, Grant discloses said determining of the possible modification comprises controlling a modification of the shape based on any of the following criteria: placing the shape of the communication device into a predefined default shape (see paragraphs [0025], [0031], and [0045]). 

As to claim 12, it is rejected for similar reasons with respect to independent claim 2 as set forth above.  In addition, Grant further discloses a memory (see paragraph [0045]), and a processing circuitry 614 (see figure 6, paragraph [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Jung (US 2013/0265262).
As to claims 10, 20, Grant fails to disclose instructing a user of the communication device how to modify the shape of the communication device.  Jung discloses instructing a user of a communication device how to modify the shape of the communication device (see paragraph [0179]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Jung to Grant, in order to reduce power consumption of the communication device, because the user can also manually change the shape of the communication device.
As to claim 21, the combination of Grant and Jung further discloses said instructions comprise at least one of: audiovisual and haptic based instructions (see Jung, paragraph [0194]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grant.
As to claim 11, it is rejected for similar reasons with respect to independent claim 2 as set forth above.  Grant fails to disclose a non-transitory computer-readable storage medium as claimed.  The examiner, however, takes Official Notice that such a non-transitory computer-readable storage medium is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Grant as claimed, in order to reduce the weight, size and implementing cost of the communication device.






Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646